Citation Nr: 1818692	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 


REMAND

Initially, the Board notes the Veteran has asserted he was exposed to personally traumatic events while on active duty.  The Board also notes that 38 C.F.R. § 3.159(a)(2) indicates lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  In this respect, the Veteran has asserted that during his time in the military he witnessed foreign country service members injured in an accident while conducting training in artillery at Fort Sill.  The Veteran has also stated that on numerous occasions his 155 Howitzer would misfire, which required a dangerous procedure to eject the misfired cartridge.  He has reported that since service he has experienced intrusive thoughts and memories of these events.  In accordance with the above-noted regulation, the Board finds the Veteran competent to report these circumstances, which are the types of events that a lay person would be capable of observing and describing.  
The Board acknowledges that in March 2014 the RO obtained a response from the Joint Services Records Research Center (JSRRC).  In this report, the JSRRC indicated they researched the US Army historical records, but were unable to locate any unit records pertaining to the 6th Howitzer Battalion.  An absence of evidence confirming the Veteran's reports is not affirmative evidence that his reported events did not occur.  In this respect, the Board notes the RO has not obtained any evidence to disprove the Veteran's competent reports, and the Board finds no other reason to question his veracity.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

A review of the Veteran's outpatient treatment notes from the Harlingen Outpatient Center indicates he has been treated for several acquired psychiatric disorders.  Such disorders include anxiety, depression, and PTSD.  Additionally, the Veteran's outpatient treatment records also show he has consistently reported the same in-service stressful events.  He has also asserted these experiences in service caused his current psychiatric disorders.  The Board finds an examination and medical opinion is necessary to address this matter.  



On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issue on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due at least in part to personal trauma during active service should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, to specifically include anxiety and depression, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his exposure to foreign country service members injured in an accident while conducting training in artillery at Fort Sill, as well as performing procedures to eject misfired 155 Howitzer cartridges on numerous occasions.   

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Finally, undertake any other indicated development and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




